Opinion issued April 4, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00331-CV
____________

IN RE XIU JUAN CHEN, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Xiu Juan Chen, has filed a petition for writ of mandamus complaining
that Judge Christopher, (1) in her capacity as administrative judge of the Civil Trial
Division of the District Courts of Harris County Texas, signed an order on March 11,
2002, transferring the underlying lawsuit from the 125th District Court of Harris
County, Texas to the 234th District Court of Harris County, Texas. 
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Cohen, Mirabal, and Nuchia.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Tracy Christopher, judge of the 295th District Court of
Harris County, Texas.  The underlying lawsuit is Xiu Juan Chen v. Ralph Baughman,
individual, Ralph Baughman Family Limited Partnership, and Albert M. Fox, trial
court cause no. 2001-35122.